                                                                                           FILED
                                                                                           2/17/21 2:32 pm
                                                                                           CLERK
                                                                                           U.S. BANKRUPTCY
                                                                                           COURT - WDPA
                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
                                                          Bankr. No. 19-24527-TPA
 MICHAEL K. HERRON,
               Debtor in Possession.                      Chapter 11

                                                          Related to Doc. No. 284
 MICHAEL K. HERRON,
         v.                                               Doc. No.

 BANK OF AMERICA, N.A., CHERON
 SHELTON and CHANNEL FALLS.




    ORDER AUTHORIZING AND APPROVING THE PROPOSED SETTLEMENT
    BETWEEN THE DEBTOR IN POSSESSION AND BANK OF AMERICA, N.A.
      RELATED TO THE DEBTOR’S INTEREST IN THE REAL PROPERTY
   LOCATED IN PITTSBURGH, PENNSYLVANIA AT 7167 ROSS GARDEN ROAD

         Upon the motion (the “Motion”) of debtor in possession, Michael K. Herron (the

“Debtor”), seeking entry of an order approving a proposed compromise and settlement (the

“Settlement”) by and among the Debtor and Bank of America, N.A. (the “BofA”), and

authorizing entry into the Settlement Agreement and Release (“Settlement Agreement”), all as

further described in the Motion, and the Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion

and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion being adequate and appropriate under the particular circumstances; and upon the record

of all proceedings had before the Court; and the Court having found and determined that the

relief requested in the Motion is in the best interests of the Debtor’s estate, its creditors, and all

other parties in interest and that the legal and factual bases set forth in the Motion establish just
cause for the relief granted herein; and after due and deliberate and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    Pursuant to Federal Rule of Bankruptcy Procedure 9019, the terms and conditions

of the Settlement as expressed in the Motion and Settlement Agreement are approved and the

Debtor is authorized to enter into the Settlement Agreement in accordance with such terms and

conditions. The Court finds and determines that the proposed compromise and resolution

embodied in the Settlement Agreement and incorporated herein by this reference are fair,

reasonable and appropriate.

         3.    Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure to

the contrary, the terms of this Order shall be immediately effective and enforceable upon its

entry.

         4.    Nothing in this Order constitutes an admission or concession of any legal issue

raised in or relating to the Motion or the Settlement.

         5.    Movant shall serve a copy of this Order on counsel for BofA, respondent(s), their

counsel, and the United States Trustee. Movant shall file a certificate of service within three

days of the date of entry of this Order.

         6.    The Court shall retain jurisdiction over the interpretation and enforcement of this

Order.


ENTERED: February 17, 2021
                                                         THOMAS P. AGRESTI,
                                                         United States Bankruptcy Judge




                                                 -2-
